Citation Nr: 0713443	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  03-28 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a dental disability 
claimed as damage and disfigurement of the jaw secondary to 
dental treatment in service, to include for outpatient 
treatment purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from April 1978 to March 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  


FINDINGS OF FACT

1.  The veteran was not noted to have any dental defects upon 
entry into active service.

2.  The veteran underwent teeth extractions during active 
service; such extractions were performed prior to 180 days of 
active service.

3.  The veteran is not service-connected, at either a 
compensable or noncompensable level for the dental disability 
for which treatment is currently being sought.


CONCLUSION OF LAW

The criteria for service connection for a dental disability, 
to include outpatient treatment, have not been met. 38 
U.S.C.A. § 1110, 1131, 1712(a)(2) (West 2002); 38 C.F.R. §§ 
3.381, 17.161 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in August 2002, the RO advised the veteran of the 
evidence needed to substantiate her claim and explained what 
evidence VA was obligated to obtain or to assist the veteran 
in obtaining and what information or evidence the veteran was 
responsible for providing.  Thus, the Board finds that the RO 
has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued the VCAA notice prior 
to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  Thus, there is no 
defect as to the timing of notice.  Moreover, it is 
acknowledged that the RO did not specifically ask the veteran 
to provide any evidence in her possession that pertains to 
the claim.  Id. at 120-21.  However, the Board is satisfied 
that the August 2002 VCAA notice otherwise fully notified the 
veteran of the need to give VA any evidence pertaining to her 
claim, such that there is no prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).   See 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

The Board notes that in a July 2006 supplemental statement of 
the case (SSOC), the veteran was informed that a disability 
rating and effective date would be assigned if her claim was 
granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA medical records, 
private medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the June 2004 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

Discussion

The veteran is claiming entitlement to service connection for 
a dental disability secondary to dental treatment in service.  
In this regard, the Court has specifically held that a claim 
for service connection for a dental disorder is also a claim 
for VA outpatient dental treatment. See Mays v. Brown, 5 Vet. 
App. 302 (1993).  Thus, in the current case, adjudication of 
the veteran's claim for service connection must also include 
consideration of service connection for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  See also Douglas v. 
Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) [holding 
that the Board is required to consider a veteran's claim 
under all applicable provisions of law and regulation whether 
or not the claimant specifically raises the applicable 
provision]; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will first address the claim of entitlement to 
service-connected compensation benefits.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  Service 
connection presupposes a diagnosis of a current disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A 
"current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 
268 (1997).

The dental conditions for which service-connected 
compensation benefits are available are set forth under 
38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  At the 
outset, it is noted that the veteran is already service-
connected for temporomandibular articulation, limited motion, 
under Diagnostic Code 9904, which is not the subject of the 
instant appeal.  Thus, the question is whether service-
connection for compensation purposes is warranted for any 
other disability found under 38 C.F.R. § 4.150.  In this 
regard, Diagnostic Code 9913, concerning loss of teeth, is of 
particular interest.  Indeed, the Board notes that the 
veteran underwent extractions of several teeth while in 
service.  However, a grant of service connection for 
compensation purposes under Diagnostic Code 9913 is not 
possible here, because a note to that Code section states 
that the ratings apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, which 
was not considered disabling.  The evidence does not 
establish current disability as to any other dental 
conditions found at 38 C.F.R. § 4.150, such as loss of 
maxilla, mandible, ramus, coronoid process or hard palate.  
Thus, entitlement to service-connection for compensation 
purposes must be denied.  Indeed, in the absence of proof of 
a present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Having determined that the evidence does not support an 
allowance of service-connected compensation benefits, the 
Board must now consider whether service connection may be 
established solely for the purpose of outpatient treatment.  

The determination of whether service connection may be 
established for the purpose of outpatient dental treatment is 
based on the criteria set forth under 38 C.F.R. § 3.381 
(2006).  

As provided at 38 C.F.R. § 3.381(a), treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service-connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  In determining service 
connection, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered.  
Treatment during service, including filling or extraction of 
a tooth, or placement of a prosthesis, will not be considered 
evidence of aggravation of a condition that was noted at 
entry, unless additional pathology developed after 180 days 
or more of active service.  See 38 C.F.R. § 3.381(c) (2006). 

With respect to dental conditions noted at entry and treated 
during service, 38 C.F.R. § 3.381(d) sets forth principles 
for determining whether a grant of service connection for 
treatment purposes is warranted.  Such guidelines are as 
follows:

(1) Teeth noted as normal at entry will 
be service- connected if they were filled 
or extracted after 180 days or more of 
active service.  

(2) Teeth noted as filled at entry will 
be service- connected if they were 
extracted, or if the existing filling was 
replaced, after 180 days or more of 
active service.  

(3) Teeth noted as carious but restorable 
at entry will not be service-connected on 
the basis that they were filled during 
service.  However, new caries that 
developed 180 days or more after such a 
tooth was filled will be service- 
connected.  

(4) Teeth noted as carious but restorable 
at entry, whether or not filled, will be 
service-connected if extraction was 
required after 180 days or more of active 
service.  

(5) Teeth noted at entry as non-
restorable will not be service-connected, 
regardless of treatment during service.  

(6) Teeth noted as missing at entry will 
not be service connected, regardless of 
treatment during service.  

In addition to the above principles, 38 C.F.R. § 3.381(e) 
indicates specific dental conditions that will not be 
considered service- connected for treatment purposes:  

(1) Calculus;  

(2) Acute periodontal disease;  

(3) Third molars, unless disease or 
pathology of the tooth developed after 
180 days or more of active service, or 
was due to combat or in-service trauma; 
and 

(4) Impacted or malposed teeth, and other 
developmental defects, unless disease or 
pathology of these teeth developed after 
180 days or more of active service.  

Finally, 38 C.F.R. § 3.381(f) provides that teeth extracted 
because of chronic periodontal disease will be service-
connected only if they were extracted after 180 days or more 
of active service.  38 C.F.R. § 3.381.  

In order to analyze the claim based the criteria outlined 
under 38 C.F.R. § 3.381, it must first be determined whether 
the veteran had a dental condition noted upon entry to active 
service.  In this vein, it is noted that a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.

The veteran's March 1978 enlistment examination notes that 
the veteran's dental condition was "acceptable."  There was 
no notation as to restorable, non-restorable, or missing 
teeth, nor was there any indication that teeth had been 
previously replaced and fixed by dentures or partial 
dentures.  

As no dental defects were noted upon entry, the presumption 
of soundness applies.  The Board must now consider whether 
the presumption is rebutted in the instant case.

A review of the service medical records reveals that the 
veteran had numerous teeth extracted within months of entry 
into service, without any showing that the surgery was 
necessary due to in-service injury or trauma.  Overall, then, 
the record contains clear and unmistakable evidence 
demonstrates that the veteran's dental problems existed 
before acceptance and enrollment into active service.  
Therefore, the first condition for rebutting the presumption 
of soundness has been met.  

Again, in order to rebut the presumption of soundness the 
record contain clear and unmistakable evidence showing both 
that the condition preexisted service and was not aggravated 
by service.  See 38 U.S.C.A. § 1111.

Regarding the question of aggravation, the Board again points 
out that, pursuant to 38 C.F.R. § 3.381(c), dental treatment 
during service, including filling or extraction of a tooth, 
or placement of a prosthesis, will not be considered evidence 
of aggravation of a condition that was noted on entry, unless 
additional pathology developed after 180 days or more of 
active service. 

From a review of the claims folder, it cannot be found that 
the evidence clearly and unmistakably demonstrates that the 
veteran did not experience additional dental pathology after 
180 days or more of active service.  As such, it cannot be 
concluded that the dental condition was not aggravated by 
active service.  As a consequence, the second condition 
required to rebut the presumption of soundness has not been 
established.  Therefore, the presumption of soundness remains 
intact.  

As the veteran is presumed to have been in sound condition 
upon entry to active service, the Board can now apply the 
provisions of 38 C.F.R. § 3.381 to determine if she is 
eligible for service connection for outpatient treatment 
purposes.  

Again, under 38 C.F.R. § 3.381(d)(1), teeth noted as normal 
at entry will be service- connected if they were filled or 
extracted after 180 days or more of active service.  

Here, the veteran's teeth were noted as normal upon entry, as 
previously discussed. However, a grant of service connection 
for treatment purposes under 38 C.F.R. § 3.381(d)(1) is not 
permissible because the teeth extractions occurred before the 
veteran had attained 180 days of active service.  Indeed, her 
active service began on April 21, 1978, and the extractions 
were performed on or before September 25, 1978.  None of the 
other criteria under 38 C.F.R. § 3.381 have been satisfied 
here.  

The Board notes that 38 C.F.R. § 17.161 sets forth classes of 
eligibility for dental treatment.  Under 38 C.F.R. 
§ 17.161(a), addressing Class I eligibility, it is provided 
that those having a service-connected compensable dental 
disability or condition 
may be authorized dental treatment as necessary to maintain 
oral health and masticatory function.

The veteran here does not have a service-connected 
compensable dental condition, as set forth under 38 C.F.R. § 
4.150. As such, the veteran does not satisfy Class I 
criteria. 38 C.F.R. § 17.161(a).

Under 38 C.F.R. § 17.161(b), addressing Class II eligibility, 
it is provided that 
a veteran discharged from active duty after September 30, 
1981, who has a service-connected dental condition or 
disability that is noncompensable in degree is entitled to 
outpatient dental treatment if indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition.  For the provisions to 
apply, the dental condition must be shown to have been in 
existence at the time of discharge.  Additionally, it must be 
shown that the veteran served for at least 90 days of active 
duty in the Persian Gulf, or for at least 180 days of any 
other active military, naval or air service, with a discharge 
under conditions other than dishonorable in either case.  
Furthermore, 38 C.F.R. § 17.161(b)(1)(i)(B) notes that 
application for treatment must be made within 90 days after 
the veteran's discharge or release.  

Regarding the timing element of 38 C.F.R. 
§ 17.161(b)(1)(i)(B), the law also provides that the service 
department must notify its members of the time limit for 
application of dental benefits.  38 U.S.C.A. § 1712(2).  If 
there is no indication of such notification, the 90 day time 
limit does not begin.  Mays v. Brown, 5 Vet. App. 302 (1993).  

In the present case, entitlement to one-time dental treatment 
under 38 C.F.R. § 17.161(b)(1) is not warranted here.  The 
Board acknowledges that the evidence of record does not 
indicate that the veteran was notified of the time limit for 
application of dental benefits.  Therefore, under Mays, 
denial based on failure to timely file an application would 
not be appropriate.  Nevertheless, one-time dental treatment 
is not for application here.  It is recognized that the 
veteran does have a service-connected dental disability of 
temporomandibular joint (TMJ) syndrome, which is 
noncompensable in degree.  However, the instant appeal 
involves a claim of entitlement to service connection, to 
include for treatment purposes, for a dental disability 
separate and apart from the TMJ syndrome.  Since the veteran 
is not service-connected at a noncompensable level for the 
condition for which treatment is sought, authorization of 
such treatment is not permissible.

The Board has also considered whether the veteran is eligible 
for Class II(a) dental treatment under 38 C.F.R. § 17.161(c).  
Under Class II (a) criteria, dental treatment may be provided 
for a service-connected noncompensable dental condition which 
resulted from combat wounds or other service trauma. 38 
C.F.R. § 17.161; see 38 U.S.C.A. § 1712(a)(1)(C).  In this 
regard, the VA General Counsel (GC) has held that, for 
purposes of determining whether a veteran has Class II (a) 
eligibility for dental care, the term 'service trauma' does 
not include the intended effects of treatment provided during 
a veteran's military service, including tooth extraction.  
VAOPGCPREC 5-97 (Jan. 22, 1997).  In its opinion on the 
subject, the GC noted, among other things, that the term 
'trauma' is ordinarily defined as a "physical injury caused 
by a blow, or fall . . . or as a wound; an injury inflicted 
more or less suddenly, by some physical agent."  In other 
words, an injury.  The General Counsel noted that treatment 
is given in order to remedy the effects of disease or injury, 
that dental treatment is not synonymous with dental trauma, 
and that it would be anomalous to conclude that the remedy 
for an injury or disease constituted further injury.

The veteran here has not alleged that dental trauma resulted 
from combat wounds or other service trauma, nor is there 
evidence to that affect.  Rather, the record reflects only 
surgical treatment in service, which, as explained above, 
does not constitute trauma.  Thus, the veteran does not meet 
the Class II (a) criteria for service connection for a 
noncompensable dental condition which resulted from combat 
wounds or other service trauma. 38 C.F.R. § 17.161(c); see 38 
U.S.C.A. § 1712(a)(1)(B).

There are no other applicable classes of eligibility for 
dental treatment under 38 C.F.R. § 17.161.

In conclusion, the evidence of record does not support a 
grant of entitlement to service connection for a dental 
disability, to include for outpatient treatment purposes.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for dental disability, to include for 
outpatient treatment purposes, is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


